Filed 5/6/15 P. v. Wrentmore CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G050547

         v.                                                            (Super. Ct. No. 04SF0134)

JAMES ALAN WRENTMORE,                                                  OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Michael J.
Cassidy, Judge. Appeal dismissed.
                   Christopher Blake, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
              “Defendant was convicted in 2004 of one count each of making a criminal
threat [citation] and dissuading a witness by force [citation] after accosting a bus driver.”
(People v. Wrentmore (2011) 196 Cal.App.4th 921, 923.) “[H]e was found to be a
mentally disordered offender . . . in June 2007 and committed to a state hospital until his
parole term’s expiration in May 2010 [citation].” (Ibid.) Thereafter, his commitment
was extended in a series of one-year extensions through May 31, 2013. A consolidated
bench trial was held in August 2014 on two subsequent petitions for one-year extensions
of the commitment. The court found beyond a reasonable doubt that defendant “suffers
from a severe mental disorder” that “such disorder is not in remission or cannot be kept in
remission without continued treatment” and that “by reason of such disorder, [defendant]
represents a substantial danger of physical harm to others.” Accordingly, the court
                                                                                               1
extended defendant’s commitment to May 31, 2015. (See Pen. Code, § 2972, subd. (c).)
              Defendant appealed the order of commitment and we appointed counsel to
represent him. Counsel did not argue against defendant, but advised the court he was
unable to find an issue to argue on defendant’s behalf. Defendant was given an
opportunity to file written argument on his own behalf, but he has not done so.
              In People v. Taylor (2008) 160 Cal.App.4th 304, the Court of Appeal held
that “appeals from civil commitments under the Mentally Disordered Offender Act . . .
                                                                                           2
[citation] are . . . exempt from the Anders/Wende review requirements.” (Id. at p. 308.)
The Taylor court based its holding on our Supreme Court’s identical conclusions
regarding conservatorship appeals under the Lanterman-Petris-Short Act (Welf. & Inst.
Code, § 5000 et seq.), and appeals by an indigent parent from orders adversely affecting
his or her custody of a child or his or her status as the child’s parent. (Conservatorship of


1
              All further statutory references are to the Penal Code.
2
              Anders v. California (1967) 386 U.S. 738; People v. Wende (1979) 25
Cal.3d 436.

                                              2
Ben C. (2007) 40 Cal.4th 529 [conservatorship]; In re Sade C. (1996) 13 Cal.4th 952
[parental rights].)
               We agree with the Court of Appeal’s analysis in People v. Taylor, supra,
160 Cal.App.4th 304. The right of a criminal defendant to an Anders/Wende review
when appointed counsel is unable to find an arguable appellate issue to advance on behalf
of his or her client does not extend to the review of a mentally disordered offender
(MDO) commitment. “[T]he MDO’s commitment period is for one year only, during
which the Department of Mental Health can recommend discontinuing treatment if it is
determined that the MDO’s mental disorder is in remission and can be kept in remission
without further treatment. [Citation.] If continued treatment is sought after the one-year
commitment period has expired, the MDO is entitled to a new hearing with the same trial
and appellate rights. [Citation.] ‘[T]he trial court’s ongoing supervision’ in this regard
‘provides the [MDO] with a more immediate avenue for modification than that afforded
by the more cumbersome appellate review.’” (Id. at p. 313.) “Dismissal of an appeal
raising no arguable issues is not inconsistent with article VI, section 14 of the California
Constitution requiring that decisions determining causes ‘be in writing with reasons
stated.’ Nothing is served by requiring a written opinion when the court does not actually
decide any contested issues.” (Conservatorship of Ben C., supra, 40 Cal.4th at p. 544, fn.
omitted.)




                                              3
             Accordingly, no arguable issue having been raised by appointed counsel,
and on the court’s own motion, we dismiss defendant’s appeal.




                                              IKOLA, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



FYBEL, J.




                                          4